                                                             USOCSDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELBCTB.ONICALLY FILED
r---------------------------                                 DOC #: _ _-P-4......,-""'"'-"-
     WTA TOUR, INC., and                                     DATE FILED:......1...1.~J.J..&-~-
     STEVE SIMON,
                                                            18-cv-5601        (JSR)
                     Petitioners,
                                                            OPINION AND ORDER
             -against-

     SUPER SLAM LIMITED and
     ION TIRIAC,

I[   __________________________
              Respondents.      _

 JED S. RAKOFF, U.S.D.J.

            Petitioner WTA Tour,         Incorporated ("WTA")            is a New York non-

 profit        membership        corporation         that    organizes            a     circuit        of

     international      women's     tennis      tournaments.           Its    members           include

 female tennis players and the companies that own and operate the

 affiliated tournaments.                Co-Petitioner        Steve      Simon          is    the WTA' s

 CEO.       Respondent Super Slam Limited               ("Super Slam" or "SSL")                      is a

 Cypriot       company     and     WTA   member.       Super     Slam        is       owned     by    co-

 Respondent          Ion T1r1ac,    a    retired professional tennis player and

 businessman.

            Three lawsuits have been filed against the WTA (two of which

     also name Simon)      in Cyprus, Romania, and Spain. Petitioners argue

     that    these     suits   have      been    brought        by,     or        on        behalf    of,

     respondents.       Petitioners       further       argue         that        the       suits     are

     precluded by Super Slam's Membership Agreement with the WTA, which


                                                 1
includes       an    arbitration         clause.         Petitioners      there fore    ask        that

this Court (1) compel Respondents to arbitrate their claims against

WTA and Simon,             and   (2)    enjoin Respondents            from prosecuting the

foreign       lawsuits.      Petitioners          further      request     limited discovery

relating to the Spanish lawsuit that might support the motion for

an anti-suit injunction. Respondents, in turn, move to dismiss the

petition on the ground that the arbitration clause does not apply.

        After       receiving     full      briefing from the parties,                 the Court

heard        oral     argument         on      September       1 7,    2018.    Upon         careful

consideration,          the Court,          on October 1,         2018,    issued a "bottom-

line" Order granting the petition to compel arbitration, denying

the motion to dismiss the petition, granting Petitioners'                                    request

for   limited discovery re 1 at ing to the Spanish 1 awsui t,                               granting

the motion for an anti-suit injunction as to the Cyprus lawsuit,

and   denying        the    motion       for    an       anti-suit    injunction       as    to     the

Romanian and Spanish lawsuits, with leave to renew the motion as

to the Spanish lawsuit upon completion of the ordered discovery.

This Opinion sets forth the reasons for these rulings.

I.      Factual Background

        A.      Super      Sla~'s      WTA Membership Agreement

        The underlying facts are largely undisputed.                           Petitioner WTA

is a New York non-profit membership corporation that organizes a

circuit of women's tennis tournaments in 30 countries. Pet.                                    ~    14,

ECF No. 1. This circuit is known as the "WTA Tour." Pet.                                ~    14. Its

                                                     2
members        include         professional           tennis    players   and    the     owners       of

affiliated tournaments. Pet. ~ 2. Petitioner Steve Simon is WTA's

CEO. Pet.       ~   11.

        Respondent Ion Tiriac is a retired Romanian tennis star and

current Monaco resident. Pet.                     ~   13. Petitioners allege that Tiriac

is the owner of Respondent Super Slam Limited, a Cypriot company.

Pet.    ~~   12-13. Although Respondents' Rule 7.1 Disclosure Statement

(which is not formally part of this motion practice) alleges that

Super    Slam       is    wholly    owned by Tiriac Holdings                    Limited,       also    a

Cypriot company, which is in turn owned by the Puma Foundation, a

Panamanian company,               see ECF No.           16,    Respondents concede in their

papers that are part of this motion practice that Ion Tiriac is at

least    "one of          the beneficial              owners"    of   Tiriac Holdings.          Resp.

Mem. Opp.       Pet.      2,    ECF No.    21. But         (while not essential to any of

the Court's bottom-line                   rulings here)          it appears       that    he    is    in

fact     the     sole      owner,     or     at       least     is    estopped    from     claiming

otherwise, because of the following history:

        On July 2, 2008, the WTA entered into a Membership Agreement

with Evington Finance Corporation. Leader Deel. Exh. A, ECF No. 6-

1. On June 23,            2010,     Ion Tiriac sent a request to the WTA asking

that     the    membership          rights    of        Evington      Finance    Corporation          be

transferred to a Cypriot company "subject to the confirmation that

[Tir1ac is]         the owner" of both companies. Leader Deel. Exh. A. As

part of that request, Tiriac "certif [ied] and covenant[ed]" to the

                                                       3
WTA that he was the "sole owner" of both Ev1ngton Finance and the

Cypriot company.              Leader Deel.     Exh. A.          T1riac further represented

that     "[w]e        shall        continue   to     comply       with    the    terms   of    the

aforementioned agreement." Leader Deel. Exh. A.

         The initially unnamed Cypriot company was later identified as

Super Slam Limited. Specifically, on December 13, 2011, Super Slam

sent a letter to the WTA "to confirm that Super Slam Limited is a

company owned 100% by Mr. Ion Tiriac" and that it was "Mr. Tiriac's

wish"     that    the membership be             transferred to            Super Slam.    Leader

Dec 1.    Exh.   B,     at    3,    ECF No.   6-2.      1    The 1 et ter was accompanied by

certificates          indicating that Super Slam's stock was held by two

shareholders in trust for Tiriac. Leader Deel. Exh. B, at 4-6.

         That same day, a representative of WTA confirmed the transfer.

Leader Deel. Exh. E, at 3, ECF No. 6-5. No transfer fee was required

because the WTA understood this to be "a transfer in name only"

and that "Ion remain[ed] the sole owner of the membership." Leader

Deel. Exh. E,          at 3.

         On   January         13,    2012,    the       WTA     entered   into    a   Membership

Agreement to transfer Evington's membership rights to Super Slam.

Pet.     Exh.    1,    at    2,     ECF No.   1-1.          As part of the transfer,          Super

Slam agreed to assume all of Evington's rights,                            responsibilities,

and obligations under the Membership Agreement. Pet. Exh. 1, at 2.



: Citations to documents without internal pagination refer to the ECF
page number headings.
                                                    4
In pa rt i cu 1 ar,      Super Slam wou 1 d now have "the right to organize

and stage a top level WTA Tournament in Madrid." Pet. Exh. 1                                   ~   2.

Super      Slam       would    also       be   required    to     arbitrate    any       disputes

"ar1s[ing] out of or relat[ing) to" the Agreement, as well as "any

issues      relating to         [Super Slam's]           WTA membership."         Pet.    Exh.      1

~   16.    Disputes would be governed by New York state law,                             and the

arbitration           would     be    conducted        according       to   the    Commercial

Arbitration Rules of the American Arbitration Association.                                     Pet.

Exh. 1      ~   16.

          As a result of the WTA Membership Agreement,                        Super Slam now

owns the Mutua Madrid Open, a WTA tournament in Madrid, Spain. The

Open is a "combined event," meaning that there is both a women's

and a      men's      tournament,          the men's      side being organized by the

Association of Tennis Professionals.                       Pet.   ~   18. The Open is also

one of only four "Premiere Mandatory events," meaning all players

who qualify for it must participate.                       Pet.   ~   18; Pet. Exh.        1   ~   3.

The Open is,           in Respondents'          words,    "one of the most prestigious

annual tennis events," subordinate only to the Grand Slam events

and the finals. Resp. Mem. Opp. Pet. 4-5.

          Super Slam,         as a condition of its Membership Agreement,                          is

required to pay equal prize money in both the men's and women's

tournaments.           Pet.   Exh.    1    ~   8(a). According to Respondents,                 Super

Slam has assigned the right to manage the Madrid Open to Limpet

Sports Management RV, a Dutch company, which has in turn contracted

                                                   5
with   Madrid     Trophy     Promotion     ( "MTP") ,          a    Spanish     company,      to

organize and promote the tournament. Resp. Mem. Opp. Pet. 5.

       B.      llie Nastase is Disciplined by the WTA

       In April 2017,       Ilie Nastase,       another former Romanian tennis

star   (and not a party to this action),                   was serving as the "non-

playing captain" of the Romanian team during the Federation Cup

(or "Fed Cup")      event.    Pet.   ~   20. The Fed Cup is organized by the

Inte~national      Tennis Federation; it is not a WTA event. Pet.                       ~   20.

Nastase was ejected from the court for "unsportsmanlike conduct"

after swearing at game officials and British players, and the ITF

provisionally suspended him. Pet.              ~     20. According to Petitioners,

Nastase had also made a series of inappropriate comments                               in the

days leading up to the event.             Pet.       ~   20.       Because several of his

insults were directed at WTA members,                      the WTA placed Nastase on

its "No Credential List," meaning he could attend WTA events but

could not participate or enter restricted areas. Pet.                           ~~   20-21.

       Th~    next month,    May 2017,     the WTA learned that Nastase was

going to present the trophy to the winner of the Mutua Madrid Open.

Pet.   ~    22. Petitioner Simon sent an email cautioning the tournament

director against allowing Nastase to participate, since he was on

the No Credential List, and warning that sanctions would follow if

the    tournament    went    through     with        it.    Pet.      ~   22.   Nonetheless,

Nastase was allowed to present the winner of the Open with a trophy

during the on-court ceremony. Pet.               ~   23. According to Respondents,

                                           6
the "Ion Tiriac Trophy" is named for and belongs to Tiriac, and is

"one of the most expensive trophies ever made for sport." Resp.

Mem.   Opp.    Pet.   7-8.   Respondents also admit         that   Tiriac decides

which guests attend the award ceremony and that it was his decision

to have Nastase present the trophy. Resp. Mem. Opp. Pet. 8.

       Follow:ng the close of the tournament, petitioner Steve Simon

released this statement on the WTA website and Twitter account:

       It  was   an   exciting    final  match   and   I   heartily
       congratulate Simona and Kristina for their outstanding
       display of tennis. The only shadow cast on the day was
       Mr. Nastase's invitation to participate in today's award
       ceremony. He had no place on court today. He is currently
       under a provisional suspension by the ITF for his prior
       offensive    actions   and   we  revoked    his   credential
       privileges at WTA events while the investigation is
       being   completed.    It   was   both   irresponsible    and
       unacceptable of the Madrid Open to bestow him an official
       role. The Madrid tournament is a Premier-level event and
       held to the highest standards of professional tennis and
       leadership which were not reflected today.

Pet. 'Il 24.

       C.      Foreign Lawsuits Are Filed Against the WTA

       Subsequently, Tiriac brought two lawsuits against the WTA and

Simon alleging that the above-quoted statement was defamatory. The

first was filed in Cyprus on October 27, 2017, by Tiriac and Super

Slam. Resp. Mem. Opp.         Pet.   9-10; Pet. Exh.   7,    at 2,   ECF No.   1-7.

The second was brought by Tiriac and Nastase in Romania in January

2018. Resp. Mem. Opp. Pet. 9; Pet. Exh. 3, ECF No. 1-3. Petitioners

were served in the Romanian action in February 2018,                   and in the

Cyprus action in April 2018. Pet. 'Il'Il 26, 29.

                                         7
       Additionally, Madrid Trophy Promotion sued the WTA in Spain

on September 24, 2017, alleging that the WTA had engaged in anti-

competitive practices by forcing tournament owners to award equal

prize money to male and female winners. Resp. Mem. Opp.                               Pet.     10-

11.    Petitioners         claim     that   Tiriac     directed       MTP     to    file      this

lawsuit.     Pet.    <JI   34. At    least as of August 13,            2018,       Petitioners

claimed not to have been served in the Spanish action.                                Tr. Aug.

13, 2018, at 5.

       D.        The Instant Petition to Compel Arbitration

       Petitioners now seek to enforce the arbitration clause of the

Membership Agreement. They ask this Court to compel Super Slam and

Tiriac      to    submit     to     arbitration.      They   also     seek     an    anti-suit

injunction against all               three foreign lawsuits.            Pet.       at 13. As a

fallback alternative to arbitration, Petitioners ask this Court to

compel      Respondents        to    litigate       their    claims     in    New     York,     as

Petitioners argue is required by the forum selection clause of the

WTA By-Laws. Pet. Exh. 2 § 10.12(a),                   (c), ECF No. 1-2. 2

       Respondents          object     that   several        parties     to     the     foreign

litigation - Tiriac, Nastase, and MTP - are not signatories to the

Membership Agreement between WTA and Super Slam, nor, they argue,

have    Petitioners         alleged     any plausible         theory by which           a     non-

signatory could be bound by the arbitration agreement. Resp. Mem.



2 The By-Laws are incorporated                  by    reference       into    the    Membership
Agreement. Pet. Exh. 1 ~ 9.
                                                8
Opp. Pet. 12-17. While Respondents do not contest that Super Slam

is bound by the Membership Agreement, they take the position that

none of the claims at issue in the foreign lawsuits fall within

the scope of the arbitration clause. Resp. Mem. Opp. Pet. 17-19.

        At the   initial conference on August 13,                    2018,   Petitioners'

counsel affirmed that no discovery was requested so far as either

the Cypriot or Romanian actions were concerned. Tr. Aug. 13, 2018,

at 10. Petitioners requested, however, limited discovery regarding

the Spanish action, specifically relating to MTP's relationship to

Super    Slam    and     Tiriac.       Tr.    Aug.    13,   2018,    at   10-11.      Counsel

envisioned       "10    or     12    items"    of     document     discovery    and     three

depositions,       of Tiriac; of Gerard Tsobanian,                  the director of the

Madrid Open;       and of Christos Liasi,               a signatory for Super Slam.

Tr.   Aug.   13,       2018,    at    11.    Respondents     asked    that     the    instant

motions be resolved before any discovery were ordered,                               and this

Court agreed. Tr. Aug.               13, 2018, at 14-15. 3

II.     The Petition to Compel Arbitration

        Petitioners       seek       to compel       respondents    Super Slam and        Ion

Tiriac to arbitrate their disputes with WTA and Simon. Respondents

do not challenge that the Membership Agreement between Super Slam



3 At the August 13, 2018 appearance, counsel for the parties informed
the Court that the first hearing in the Romanian case was scheduled for
September 21, 2018. Tr. Aug. 13, 2018, at 12. The parties have not
advised the Court what, if any, developments occurred during that
hearing.


                                                 9
and WTA is valid,          including its arbitration clause.                            They argue,

instead,   ( 1)    that    the    Membership Agreement                    does    not        bind           non-

signatories,       including      Tiriac,        and     (2)     that       the    scope           of        the

Membership Agreement does not encompass the claims raised by the

foreign lawsuits.

     A.    Legal Standard

     "[F]ederal          policy     strongly            favors            arbitration              as         an

alternative dispute resolution process," and that policy is "even

stronger in the context of international business transactions."

David L. Threlkeld & Co., Inc. v. Metallgesellschaft Ltd.                                    (London),

923 F.2d 245, 248         (2d Cir. 1991) . 4 To that end, written agreements

between    commercial        parties        to       arbitrate             "shall           be     valid,

irrevocable,       and    enforceable."          9     U.S.C.        §     2.    This       Court           has

subject-matter       jurisdiction         pursuant         to        9    U.S.C.        §        203.   5     In

deciding whether to compel arbitration,                        ~he       truth of petitioners'

allegations is      ass~med.      Collins & Aikman Products Co. v. Building

Systems,   Inc.,    58 F. 3d 16,     19     (2d Cir.           1995). Additionally,                     "any

doubts concerning the scope of arbitrable issues should be resolved




4
 Unless otherwise indicated, case quotations omit all internal quotation
marks, alterations, footnotes, and citations.

   Although Respondents have not asserted an absence of personal
jurisdiction, the Court notes that an agreement to arbitrate disputes
in New York constitutes consent to personal JUr1sd1ct1on in New York.
Merrill Lynch, Pierce, Fenner & Smith Inc. v. Lecopulos, 553 F.2d 842,
844 (2d Cir. 1977). Since the Court concludes that both Respondents are
bound by the arbitration clause, as detailed herein, it follows that
both are subJect to the jur1sdict1on of this Court.
                                            10
in favor of arbitration." Moses H. Cone Memorial Hosp. v. Mercury

Constr. Corp.,         460 U.S.         1, 24-25        (1983).

      A court         faced       with    a     petition       to   compel     arbitration             must

decide two questions: Whether the parties agreed to arbitrate, and

whether      the     claims       fall        within     the    scope    of        the     a rbi t ration

agreement. Threlkeld,                  923 F.2d at 249. "[T]he general presumption

is   that    the     issue       of     arbitrability          should    be        resolved      by     the

courts." Alliance Berstein Inv.                     Research and Management,                     Inc.    v.

Schaffran,         445 F.3d 121,          125    (2d Cir. 2006). This presumption may

be overcome by clear and unmistakable evidence that the parties

intended to arbitrate issues of arbitrability. Republic of Ecuador

v.   Chevron       Corp.,        638    F.3d     384,    393    (2d    Cir.        2011)   .6   However,

"[t]he more basic issue                            of    whether      the parties agreed to

arbitrate in the first place is one only a court can answer, since

in the absence of any arbitration agreement at all,                                      'questions of

arbitrability'            could       hardly     have    been       clearly    and       unmistakably

given       over     to     an     arbitrator."           VRG       Linhas     Aereas           S.A.     v.

MatlinPatterson Global                  Opportunities          Partners       II    L.P.,       717    F.3d

322, 325 n.2         (2d Cir. 2013). Thus, "a court must begin by deciding



6 Although Respondents contend that New York law governs this question,
Resp. Mem. Opp. Pet. 12, in fact the question of whether the parties
have agreed to arbitrate is one of federal substantive law. Mitsubishi
Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985).
In any event, "New York follows the same rule" as the federal courts on
this issue. Shaw Group Inc. v. Triplefine Intern. Corp., 322 F.3d llS,
121 (2d Cir. 2003).


                                                   11
whether the parties before it clearly and unmistakably committed

to arbitrate questions                  regarding the scope of                their arbitration

agreement." Id. at 326.             7



       B.     The Parties Bound by the Arbitration Agreement

       Respondents          have        never    challenged        the        validity    of     the

Membership Agreement               in    general,     nor    of    the    arbitration         clause

specifically. Respondent Super Slam, a signatory.of the Membership

Agreement,         is     plainly       bound    by    the    arbitration            clause,     and

Respondents         have     not        argued    otherwise.        Respondents          contend,

however,      that       Tiriac,    Nastase,       and MTP        cannot      be   bound by      the

Agreement's arbitration clause because they are not signatories.

Resp. Mem. Opp.           Pet.    13-14.

       As    an    initial       matter,    Respondents           insist      that   Petitioners

seek to compel non-parties                  Ilie Nastase and MTP to arbitration,

and argue         that    the Court       cannot      issue an order compelling non-

parties to arbitrate.              It does not matter whether the Court could

do so,      however,       because -       contra Respondents -                Petitioners have

never asked the Court to do so.                     See Pet.       at    13    (requesting only

that   the Court          grant    relief against           Respondents);          Pet' r's    Reply


7
  The Second Circuit has held that, when a non-signatory to an arbitration
agreement seeks to compel a signatory to arbitrate, the issue of whether
the signatory is bound to arbitrate with the non-signatory may be
committed to arbitration by the terms of the agreement. See, e.g.,
Republic of Ecuador, 638 F.3d at 394; Contee Corp. v. Remote Solution
Co., Ltd., 398 F.3d 205, 209 (2d Cir. 2005). The same is not true when,
as here, a signatory seeks to compel a non-signatory to arbitrate. Then
the court must first assure itself that the non-signatory has agreed to
arbitrate at all before referring to the arbitrator questions of scope.
                                                 12
Mem. Supp. Pet. 5, ECF No. 28 (repeating that "Petitioners are not

seeking to compel MTP or Nastase to arbitrate").

        The only remaining question,            then,    is whether Tiriac may be

bound by the arbitration agreement, despite not signing it. Because

arbitration is a creature of contract, typically only the parties

to an arbitration agreement can be compelled to arbitrate. Thomson-

CSF,    S.A.   v.   Am.    Arbitration Ass'n,       64    F.3d 773,   776   (2d Cir.

1995)     This does not,       however,       exempt non-signatories entirely.

The Second Circuit has recognized five theories, "aris[ing] out of

common     law principles      of    contract    and agency     law,"   by which   a

signatory to an arbitration agreement may compel a non-signatory

to     arbitrate:    incorporation       by    reference;     assumption;    agency;

veil-piercing/alter-ego; and estoppel.                  Id. Petitioners argue that

Tiriac is bound to the present arbitration agreement by estoppel. 8

        "A party is estopped from denying its obligation to arbitrate

when it receives a         'direct benefit' from a contract containing an

arbitration clause." Am.             Bureau of Shipping v.       Tencara Shipyard

S.P.A.,    170 F.3d 349,       353    (2d Cir.    1999). A benefit is "direct"

when it "flow[s]          directly from the agreement," while an indirect

benefit is one that derives from the contractual relation between

the parties rather than from the contract itself.                     MAG Portfolio


8 The general thrust of Petitioners' allegations could also be read to
suggest an agency or alter-ego theory for compelling Tiriac to arbitrate,
but Petitioners have never raised either ground, and in fact specifically
disclaimed the agency theory in their reply papers. Pet' r's Reply Mem.
Supp. Pet. 7.

                                          13
Consultant, GMBH v. Merlin Biomed Group LLC,                                268 F.3d 58,       61     (2d

Cir. 2001). Put another way, "benefits are direct when specifically

contemplated by the                relevant parties;              and benefits are         indirect

when the parties to the agreement with the arbitration clause would

not     have       originally        contemplated           the    non-signatory's         eventual

be n e f i t . "   Li f e Tech no log i es Co r p . v . AB Sci ex Pt e .            Ltd . ,    803 F .

Supp. 2d 270, 276 (S.D.N.Y. 2011).

         Respondents dispute whether Petitioners fairly presented an

estoppel           theory    in   their        initial      papers.      Although      Petitioners'

initial papers could have been clearer in this respect, the Court

finds       that     the    argument       was        adequately      presented.        Petitioners

argued        that     Tiriac      could        not     "avoid      the    obligations         in     the

Membership Agreement when he takes the direct benefits of the same

agreement - including the reputational, operational, and financial

benefits           from     owning       the    Madrid         Tournament     pursuant         to     the

Membership           Agreement."         Pet'r's        Mem.     Supp.    Pet.   14,     ECF    No.     5

 (emphasis          added).       This    language          of    "direct    benefits"         plainly

sounds in estoppel. Moreover,                     immediately following this sentence

were citations to two cases about compelling a non-signatory to

arbitration via estoppel,                      followed by explanatory parentheticals

highlighting the discussion of the estoppel theory.                                    Pet'r's Mem.

Supp. Pet. 14-15. While Petitioners would have been well served to

include the word "estoppel" outside of parentheses in their opening

memorandum,           their failure            to do so does not prevent                 this Court

                                                       14
from considering the argument,               especially since Respondents were

able to respond to it. See Resp. Reply Mem. Supp. Mot. Dismiss 3-

5, ECF No. 31.

       Petitioners have proffered substantial evidence that Tiriac

directly benefitted from the Membership Agreement.9 It was Tiriac

himself who requested that             the membership rights be transferred

from   Evington       Finance    Corporation              a     company    which   Tiriac

represented       that    he   owned         to   a   Cyprus      company,    eventually

identified as Super Slam,          which Tiriac also represented that he

owned. Leader Deel. Exh. A. In that same document, Tiriac promised

that   "[w]e      shall    continue     to     comply      with    the    terms    of   the

aforementioned agreement that granted the sanction or membership

rights." Leader Deel. Exh. A. Super Slam has itself represented to

the WTA that it is "100% owned by Mr.                     Ion Tiriac." Leader Deel.

Exh.   B,   at   3.   WTA understood the transfer to be "a transfer in

name only" because "I on          [Ti r iac]      remains       the so le owner of the

membership," and it waived the transfer fee that would ordinarily

apply on that basis.           Leader Deel.        Exh.    E,    at 3.    Further still,

T1riac has described himself to the press as the "owner" of the


9  Petitioners have attempted to supplement their proof that T1riac
benefits from the Membership Agreement with dozens of exhibits attached
to their reply papers, mostly printouts of online news articles
describing Tiriac as the owner of the Madrid Open and reporting his
annual income from the event. Although the Court has discretion to
consider such exhibits, see Bayway Refining Co. v. Oxygenated Marketing
and Trading A.G., 215 F.3d 219, 226 (2d Cir. 2000), the Court finds that
such consideration is not necessary to resolve the issues here in
dispi..:te.

                                             15
Madrid tournament,                Leader Deel.           Exh.       C,    ECF No.       6-3,     as well as

claiming        to make      tens       of mill 1 ons          of        Euros    in profit        from the

tournament each year, Leader Deel. Exh. D, ECF No.                                        6-4.

      Respondents                 off er         virtually                no       rebuttal          beyond

m1srepresent1ng Petitioners' argument as "merely contend[ing] that

Tiriac     is    the    100%       owner of        SSL."        Resp.       Reply Mem.           Supp.    Mot.

Dismiss     S     (internal            quotation        marks        omitted).          Respondents        are

correct that Tiriac's mere ownership of Super Slam would not bind

Tiriac to Super Slam's arbitration agreements.                                         But it is obvious

that Tiriac directly benefits from the Membership Agreement, given

that he requested the transfer of ownership from Evington to Super

Slam; he, Super Slam, and WTA all understood Tiriac to be the real

party in interest and the true owner of the Madrid Open; and Tiriac

represented        himself         to      the    press        as    owning        the    Open.      Indeed,

Respondents'       own presentation of the facts notes that the winner

of the Madrid Open receives the "Ion Tiriac trophy," which is "one

of   the   most        expensive         trophies            ever made           for    sport"     and    "the

personal        property          of    Tiriac,"         "awarded           to    the     winner     of     the

tournament        in     a    ceremony           where                      guests        of   his       choice

participate." Resp. Mem. Opp. Pet. 7-8. Respondents also describe

the Madrid Open              as    "one     of    the most           prestigious           annual        tennis

events." Resp. Mem. Opp.                   Pet.    4.

      Thus, even apart from any financial benefit, it is quite clear

that Tiriac receives a direct reputational benefit from the fact

                                                        l6
that his wholly-owned company runs a prestigious tennis tournament

featuring    a    lavish    trophy named          in his    honor.       In   other words,

Tiriac    directly      benefits      from    Super    Slam's        ownership          of     the

tournament, which is itself entirely the result of the Membership

Agreement. See Tencara, 170 F.3d at 351-53 (holding that shipowners

were bound by arbitration clause in contract between shipyard and

American Bureau of Shipping, which inspected the boat; inspection

directly benef itted shipowners because it entitled them to lower

insurance rates and to sail              under the         French flag);         Everett v.

Paul Davis Restoration,          Inc.,    771 F.3d 380,            384    (7th Cir.          2014)

(holding that part owner of              franchisee was bound to arbitration

agreement with franchisor,            despite not being a signatory,                     as the

contract     allowed       her   to   "trad[e]        upon     the       name,        goodwill,

reputation and other direct contractual benefits of the franchise

agreement").

     Finally, there can be no doubt that the parties "specifically

contemplated"       that     Tiriac    would       enjoy      the     benefits          of     the

Agreement.       Life   Technologies      Corp.,      803     F.     Supp.       2d    at     276.

Petitioners' exhibits amply show that Tiriac, Super Slam, and WTA

all expected Tiriac to be the real owner of the Madrid Open. Thus,

Tiriac is bound by the arbitration clause, as is Super Slam.

     C.      The Claims Encompassed by the Arbitration Agreement

     Respondents argue that the foreign lawsuits - which, again,

raise claims of defamation in Cyprus and Romania,                          and a claim of

                                             17
anti-competitive practices in Spain -                              do not relate to or arise

out   of    the   Membership          Agreement.          Resp.       Mem.      Opp.     Pet.      18-19.

Petitioners contend that                this    is    a       question       for    the arbitrator

but, in the alternative, that the disputes are arbitrable. Pet' r's

Mem. Supp. Pet. 11-12. Petitioners are correct that, under Second

Circuit precedent, the arbitration clause commits questions about

the scope of the clause to arbitration.

         As relevant here, the arbitration clause provides that "[i]f

a dispute arises out of or relates to this Agreement or any issues

relating to        [Super Slam' s]           WTA membership                         any unresolved

controversy        or    claim        must     be    submitted             to    and     settled       by

arbitration in New York,               New York before a single arbitrator in

accordance with the Commercial Arbitration Rules of the American

Arbitration Association." Pet. Exh.                       1    ~    16. Those rules,             in turn,

provide that the arbitrator "shall have the power to rule on his

or her own jurisdiction, including any obJeCtions with respect to

the existence,          scope,   or validity of the arbitration agreement."

American        Arbitration      Association,             Commercial            Arbitration          Rule

7 (a).     As   Petitioners      correctly observe,                  the     Second Circuit has

squarely held that adopting the AAA's Commercial Arbitration Rules

constitutes clear and unmistakable evidence of the parties' intent

to    arbitrate        issues    of    arbitrability.                Contee      Corp.      v.     Remote

Solution,       Co.,    Ltd.,    398 F.3d 205,            208       (2d Cir.       2005);    see also

VRG      Linhas   Aereas    S.A.,       717    F.3d       at       326   (similar        holding      for

                                                18
agreement      adopting            rules     of        ICC    International         Court     of

Arbitration);       Shaw Group Inc.           v.       Triplefine International Corp.,

322 F.3d 115,          122    (2d Cir.      2003)      (same).   That dictates the same

result here.   10


     For    the     foregoing        reasons,          Petitioners'      mot ion    to   compel

respondents Super Slam and Ion T1riac to arbitrate in New York is

granted. Any remaining questions about the scope of arbitrability

must be resolved by the arbitrator.

III. The Motion for Anti-Suit Injunctions

     In addition to compelling Super Slam and Tiriac to arbitrate,

Petitioners         ask       that    this        Court      enjoin      Respondents        from

prosecuting       or    participating         in       the   foreign     lawsuits    filed    in

Cyprus,    Romania,          and   Spain.    Respondents         argue    that     Petitioners

have not made the showing necessary to warrant this extraordinary

remedy.

     A.     Legal_Standard

     To demonstrate entitlement                     to an anti-suit        injunction,       the

moving party must first meet a "threshold" requirement of showing




ic Petitioners also argue that the language in the arbitration clause -
"any issues" and "any unresolved controversy or claim" - is broad enough
to require arbitration of arbitrability. See, e.g., Shaw Group, 322 F.3d
at 121 ( 1 anguage of "al 1 disputes" was broad enough to commit issues of
arb1trab1lity to arbitration); PaineWebber Inc. v. Bybyk, 81 F.3d 1193,
1199 (2d Cir. 1996) (similar, for "[a]ny and all controversies"). Because
the incorporation of the AAA's Commercial Arbitration Rules is suff1c1ent
to require arbitration of this issue, the Court need not reach this
alternative argument.


                                                  19
that     (1)     the     parties         are   the        same    in    both    actions        and    (2)

resolution        of      the     case      before        the     enjoining         court     would    be

dispositive        of     the     action       to   be     enjoined.         Ibeto     Petrochemical

Industries Ltd. v. M/T Beffen, 475 F.3d 56,                               64   (2d Cir. 2007).

        If the threshold factors are met,                          the court must next weigh

five    factors,         "including whether the parallel                       litigation would:

(1)    frustrate a policy in the enjoining forum;                               (2)   be vexatious;

(3)    threaten          the     issuing        court's          in    rem     or     quasi    in     rem

jurisdiction;          (4) prejudice other equitable considerations; or (5)

result in delay,           inconvenience, expense,                     inconsistency, or a race

to judgment." Keep on Kicking Music, Ltd. v. Hibbert, 268 F. Supp.

3d 585, 590 (S.D.N.Y. 2017). These are referred to as "China Trade

factors." See China Trade and Dev. Corp. v. M.V. Choong Yong, 837

F.2d 33        (2d Cir. 1987).

       Finally,        the moving party must ultimately meet the ordinary

requirements             for     a       preliminary             injunction,          showing:        ( 1)


irreparable harm in the absence of the injunction;                                      (2)   either a

likelihood of            success         on the merits,           or both serious questions

going to the merits and a balance of hardships                                      in the movant's

favor;    and      (3)    that       a   preliminary injunction                is     in the     public

interest. North American Soccer League, LLC v. United States Soccer

Federation,        Inc.,        883 F. 3d 32,        37     (2d Cir.      2018).      Principles of

international            comity demand that anti-suit                     injunctions be "used

sparingly"        and     "granted         only      with       care    and    great     restraint."

                                                     20
Paramedics Electromedicina Comercial,                     Ltda v.      GE Medical Systems

Info. Tech.,       Inc., 369 F. 3d 645,           652    (2d Cir. 2004).

      B.      Threshold Factors

              1.       Identity of Parties

      In the Cypriot litigation, the parties are identical to this

case: Tiriac and Super Slam on one side, Simon and the WTA on the

other. The Romanian action, however, is brought not only by Tiriac,

but also by Nastase; the defendants are still Simon and the WTA.

Respondents contend that this lack of identity between the parties

is   fatal.    Petitioners        argue        that    they only       seek    an    injunction

against Tiriac regarding the Romanian action, so the "identity of

parties" factor is satisfied with respect to the injunction sought.

Pet'r's Reply Mem.          Supp.       Pet.    19-20. Although the matter is not

entirely free from doubt, the Court is persuaded that Respondents

have the better argument.

      To qualify for an anti-suit injunction, the parties need not

be   exactly       identical;      it    is     enough    if    they    are    substantially

similar.      Paramedics Electromedicina, 369 F.3d at 652. Parties are

substantially similar if the real parties in interest are the same

in both cases,         as when the additional parties are affiliates of

the existing parties or are otherwise                          irrelevant      to the actual

relief     sought.       Id.;     Internat' 1          Equity     Investments,         Inc.    v.

Opportunity        Equity       Partners       Ltd.,     441    F.     Supp.    2d    552,    562

(S.D.N.Y.      2006)     (parties are substantially similar where "their

                                                 21
interests are represented by one another"); Eastman Kodak Co.                           v.

Asia Optical Co.,      Inc.,     118 F. Supp.         3d 581,    587    (S.D.N.Y.    2015)

(additional plaintiff in Chinese action did not defeat anti-suit

in]unction where it was unclear what role that plaintiff played in

Chinese proceedings and where that plaintiff did not request relief

in the Chinese complaint).             Here,    however,    Nastase is a separate

plaintiff in the Romanian action, claiming defamation and harm to

his     reputation.    His      interests       are     neither        represented     nor

vindicated by Tiriac.

        Petitioners suggest that this Court can simply enjoin Tiriac

from    proceeding    in   the    Romanian      litigation,        leaving    Nastase' s

claims alone. In other words, Petitioners argues that the "action"

for China Trade purposes is Tiriac's Romanian claims against WTA

and Simon, not the Romanian lawsuit as a whole. The caselaw does

not clearly resolve whether Petitioners are correct.

        On the one hand,        in articulating the             standard,    the Second

Circuit has consistently demanded that the                 part~es       to the foreign

suit be the same. See, e.g., Paramedics Electromedicina, 369 F.3d

at 652 (stating that the parties to the "parallel litigation" must

be     the   same).   While     this    does    not     explicitly       foreclose     the

possibility      of   carving    up    a   foreign      action     piece-by-piece       in

assessing the suitability of an anti-suit injunction, the language

of the rule suggests that the foreign action should be considered

as a whole.

                                           22
        On    the    other hand,         since Nastase             and Tiriac          have    separate

defamation claims that can proceed independently (and indeed could

have    been brought         as    separate       lawsuits) ,            an    injunction          against

Ti r iac     wi 11   not   prejudice        Nastase         from       proceeding        in    Romania.

Moreover,       assuming arguendo that an anti-suit injunction would be

warranted       if    Tiriac had brought               a   separate           Romanian action,            no

obvious interest is served by permitting him to insulate himself

from    that     remedy by        joining his          case       to    the     claims    of       another

plaintiff.

        This Court has found only a few decisions from courts in this

Circuit addressing this precise issue. Unhelpfully,                                    they point in

opposite       direct ions.       Compare     ICBC         Standard           Securities,          Inc.   v.

Luzuriaga,       217 F. Supp.           3d 733,   742       (S.D.N.Y.         2016)     (holding that

additional defendant in foreign action precluded issuance of anti-

suit injunction), and Computer Associates Intern.,                                    Inc. v. Altai,

Inc.,      950 F.    Supp.   48,    54     (E.D.N.Y.        1996)        (holding that presence

of additional plaintiff and defendant in French action precluded

issuance       of    anti-suit          injunction         even    against        party       to    United

States action),            with Bank Leumi USA v.                  Ehrlich,       No.     12-cv-4423,

2015 WL 12591663,            at    *4    (S.D.N.Y.         Sept.       23,    2015)    (holding that

presence of additional defendant in foreign action did not preclude

issuance       of    anti-suit          injunction,         where       relief        requested       only

applied to party who was present in both suits); cf. Sonera Holding

B.V.    v.    Cukurova Holding A.S.,              2013 WL 2050914,                at    *2     (S.D.N.Y.

                                                  23
2013)     (holding that         second threshold factor was                  satisfied where

resolution of the action "would be dispositive of that portion of

the action" sought to be enjoined)                     (emphasis added).

        While     the     foregoing        authorities        are      not   dispositive,       a

cautious        approach    appears        to   this    Court     to   be    the   appropriate

course.     For    one     thing,     if    the       China   Trade     ana 1 ys is    could   be

cond~cted       piecemeal, there would be no need for the doctrine that

"substantial similarity" between the parties suffices. The cases

applying that           doctrine    could instead have been                  resolved on the

ground that the party to be enjoined was present in both actions

and that that party's claims were separable from those of the other

parties     in the       foreign     lawsuit.         Moreover,     the Court         is mindful

that anti-suit injunctions are to be "used sparingly" and "granted

only with care and great restraint." Paramedics Electromedicina,

369     F. 3d     at     652.      Those        principles        suggest      that,      absent

extraordinary circumstances, such inJunctions should ordinarily be

limited to situations where foreign litigation entirely duplicates

domestic litigation.

        However,       while this means that an anti-suit injunction will

not   lie   in the case of the Romanian action,                        a separate issue is

presented by the Spanish action, which is by MTP against the WTA.

Petitioners argue that the "same parties" factor is satisfied here

because,    they allege, Tiriac totally controls MTP.




                                                 24
        It    is    true     that    Petitioners           have    adduced     some       evidence

suggesting         that    Tiriac     exercises         substantial     control       over MTP.

Moreover, the basis for the Spanish lawsuit - which heavily relies

on the WTA Membership Agreement - suggests that either Super Slam

or Tiriac,         or both,        may in fact          have a    significant       interest in

that    lawsuit.     11   Nonetheless,      the full        nature of the relationship

between Tiriac and MTP remains unclear,                           and Petitioners have not

demonstrated that T1riac either caused the Spanish lawsuit to be

filed    or    controls       its    prosecution.          Accordingly,       on    the    current

record, the Court denies the anti-suit injunction with respect to

the Spanish litigation, but without prejudice to the motion being

renewed following the discovery granted below.

               2.         D1spositiveness of the Foreign Suits

        A ruling that certain claims are arbitrable is dispositive of

any      foreign           suits      concerning           those      claims.         Paramedics

Electromedicina,             369     F.3d   at      653.     As     discussed       above,      the

Membership          Agreement       commits      all      disputes    about        arbitrability

between the parties to arbitration.                        That determination "disposes

of     the    [foreign      lawsuits]"        to    the    extent     that    "the        [foreign]

litigation concerns issues that .                          are reserved to arbitration."



11 Specifically, the Spanish lawsuit alleges that WTA abuses its dominant
market position to force anti-competitive contracts onto members. Lee
Deel. Exh. A, at 11-12, ECF No. 22-1. The complaint references specific
terms of the Membership Agreement, including the compensation owed to
WTA; the Agreement's non-compete clause; and WTA's alleged failure to
comply with the Agreement. Lee Deel. Exh. A, at 13-16.
                                                   25
Id .   There fore ,     the   i n s tan t    suit       is    di s po s i t i v e   of     the    c yp r i o t
action. It is not, however, dispositive of the Romanian or Spanish

actions, since those suits involve additional parties who might be

entitled to independent relief.

       Thus, Petitioners have met their threshold burden for an anti-

suit inJunction with respect to the Cypriot action,                                       but not with

respect to the Romanian or Spanish actions.

       C.      Additional China Trade Factors

       As listed above, the next five factors to consider are whether

the    foreign       litigation        would        (1)       frustrate        a    policy        in     the

enjoining forum;         (2) be vexatious; (3) threaten the issuing court's

in rem or quasi in rem jurisdiction;                         (4) prejudice other equitable

considerations;         or    (5)     result      in delay,             inconvenience,           expense,

inconsistency, or a race to judgment.

       Here,        litigating       the     foreign          lawsuits        would        undoubtedly

result in added expense and might incentivize a race to judgment.

However, since added expense will almost always accompany parallel

litigation,         the Court does not weigh this                        factor heavily.               China

Trade,       837 F.2d at 36.

        In    Respondents'          favor,    the re         is    no   di re ct    threat       to     this

Court's        jurisdiction           from        the         foreign        lawsuits,            because

"[c]oncurrent         jurisdiction           in   two        courts       does      not    necessarily

result       in a    conflict"       and "par al le 1 proceedings                    are    ordinarily

tolerable." China Trade,                837 F.2d a.t              36.   There is no indication

                                                  26
that the foreign courts have sought to stay proceedings in this

Court or otherwise limit this Court's authority. See id. at 37.

       Neither party has made a persuasive showing that equitable

considerations              favor        their        side.      Respondents            suggest        that

Petitioners were tardy in filing this petition,                                    Resp.     Mem.      Opp.

Pet.   24,        but       Petitioners          accuse       Respondents          of     engaging       in

vexatious         behavior        by     filing       multiple        lawsuits      across        several

countries,         Pet' r's       Mem.     Supp.      Pet.      23.    On   the    current        record,

neither      of    these      arguments          is    sufficiently          developed           to   prove

useful in the China Trade analysis.

       Rather, the most important factor is that the foreign lawsuits

threaten      to    circumvent           the     federal        public      pol icy     of   enforcing

arbitration         clauses,           which     "applies        with       particular           force    in

international disputes." Paramedics Electromedicina,                                      369 F.3d at

654; see also Ibeto Petrochemical, 475 F.3d at 65 (upholding anti-

su1t injunction in part because "the policy favoring arb1trat1on

is a strong one in the federal courts"). When, as here, the parties

agreed to arbitrate                 in New York,           it    is eminently reasonable to

require them to do                just that.          Whether the foreign lawsuits were

brought      in order to evade the arbitration clause is                                   immaterial;

intentionally or not, the effect of those lawsuits is to frustrate

the parties' contractual expectations.

       Finally,         comity does not weigh against                        the   injunction.           The

parties      are        a   New     York     corporation              and   its    CEO,      a    Cypriot

                                                      27
corporation,          and a Romanian national and resident of Monaco.                                The

claims       are    subject      to a provision requiring arbitration                          in New

York according to New York law.                       Cyprus does not have a stronger

interest in hearing this dispute than a New York arbitral forum,

nor    is     it    better      suited    to    resolving         the    threshold          issues    of

arbi trabi l i "':::.y.

        D.         Ordinary Factors for Granting an Injunction

        Additionally,           however,       Petitioners         must       meet    the    ordinary

standard for a preliminary injunction,                       i.e. likelihood of success

on    the     merits,       irreparable         harm    absent      the       injunction,       and    a

showing        that       the   injunction       is    in   the    public       interest.       North

American Soccer League, 883 F.3d at 37.

        As     to    the    first   prong,       Petitioners            are    correct       that    the

relevant        inquiry is        the    likelihood of        success on the merits of

their argument that the claims must be submitted to arbitration -

not, as respondents claim, on the merits of the substantive foreign

law claims. Pet' r's Reply Mem. Supp. Pet. 25 (citing Int'l Fashion

Prod., B.V. v.             Calvin Klein,        Inc., No.     95-cv-982,             1995 WL 92321,

at *2        [S.D.N.Y. March 7,          1995]); Resp. Mem. Opp.                 Pet. 24-25.         For

the reasons stated above, the Court has already concluded that the

claims must be submitted to arbitration.

         Petitioners claim that the "specter of inconsistent rulings"

constitutes irreparable harm. Keep on Kicking Music, 268 F. Supp.

3d at        591.     The Court     is    not    convinced by            this    argument;          every

                                                  28
instance       of    concurrent           litigation                will      raise     at     least         the

possibility of inconsistent rulings, yet China Trade is quite clear

that    anti-suit         injunctions              are        to   be   unusual,       not        the    norm.

Nonetheless,        Petitioners will suffer irreparable harm if they are

forced    to   litigate         rather        than arbitrate               this    dispute.         Even      if

they ultimately prevail in the foreign proceedings, they will have

lost the very benefit of the arbitration clause, which was to avoid

litigation.

        Finally, a preliminary injunction serves the public interest,

as enforcing the arbitration clause supports the strong federal

policy    in   favor       of arbitration.                See Paramedics              Electromedicina,

369 F.3d at 654.

        Based on the foregoing,                    Petitioners' motion for an anti-suit

injunction is granted as to the Cypriot action.                                       Respondents are

enjoined from prosecuting the Cypriot action until the arbitration

is   completed.          See   Ibeto     Petrochemical,                 475    F.3d at        65    (holding

that    courts      should avoid permanent                         anti-suit      injunctions unless

necessary).         The    motion      is      denied          with     respect       to     the   Romanian

action,    based on the           lack of identity of parties.                             The motion is

al so   denied with            respect        to    the        Spanish     action,         with    leave      to

Petitioners         to    renew     that           application          upon      completion            of   the

discovery ordered herein.                12




:2To the extent that Petitioners seek to enJoin Respondents from filing
any new lawsuits in any forum apart from the three specified foreign

                                                         29
IV.    Petitioners' Request for Limited Discovery

       At     the   August      13,     2018    conference,        Petitioners      requested

limited       discovery        into     the     relationship       between     Super      Slam,

Tiriac,       and MTP. The original petition includes little more than

allegations         that Tiriac controls MTP and caused it                     to   file     the

Spanish lawsuit. However, those allegations are made somewhat more

robust      by    exhibits      attached        to    Petitioners'     reply     papers.      It

appears to the Court that all of the reply exhibits should have

been available to Petitioners from the start, and Petitioners offer

no explanation for their failure to include them with the original

petition.        Respondents          object,     somewhat    half-heartedly,          to    the

exhibits being considered.                Resp.       Reply Mem.    Supp. Mot.      Dismiss 1

n.1. However,        since Respondents filed a sur-reply to Petitioners'

reply, and since they do not claim surprise or request additional

time     to      rebut   the    new      exhibits,        Respondents    have       not     been

prejudiced. Moreover, some of the exhibits seem genuinely material

to the issue of whether Petitioners are entitled to any discovery.

The Court therefore exercises its discretion to consider the reply

exh1bi ts discussed herein.               See Bayway Refining Co.,             215 F. 3d at

226; Revise Clothing, Inc. v. Joe's Jeans Subsidiary, Inc., 687 F.

Supp. 2d 381, 387         (S.D.N.Y. 2010).




lawsuits, see Pet. at 13, that motion is denied. The Court does not
perceive the need for a free-standing general injunction against further
litigation at this time.

                                                 30
       As relevant here,             the reply exhibits include a news article

describing Tiriac as the owner of MTP, Leader Reply Exh. H, at 5,

ECF No.   30-8; another article describing him as the "manager" of

MTP,   Leader Reply Exh.              L,    at    12,   ECF No.    30-12;      correspondence

from Gerard Tsobanian, Director General of MTP, describing himself

as reporting to Tiriac, Leader Reply Exh. M, at 22-23, ECF No. 30-

13;     and      an       article           describing       Tsobanian          as     Tiriac's

"representative in Spain," Leader Reply Exh. N, at 5, ECF No. 30-

14. Petitioner Simon declares that in his conversations with Tiriac

and Tsobanian, it has always been clear that Tiriac was in charge.

Simon Reply Deel.          ':ll 7.    Finally,       Simon also declares that Tiriac

told him that he (Tiriac) had filed suit against the WTA in Madrid.

Simon Reply Deel.          ':ll 31.    Given all        this,     Petitioners'       suspicions

about Tiriac's ownership or control of MTP are plausible. The Court

therefore grants Petitioners' request for limited discovery on the

subject of Tiriac's ownership or control of MTP.

V.     Respondents' Motion to Dismiss

       Finally, Respondents move to dismiss the petition for failure

to state a claim upon which relief can be granted.                                   Resp.   Mem.

Opp. Pet. 11-12. Because the Court has found that the petition not

only    states        a   claim       for        relief,   but     in   fact     demonstrates

entitlement to relief, Respondents' motion to dismiss is denied.




                                                   31
VI.   Conclusion and Orders

      For the       foregoing reasons,        the Court hereby reconfirms                   its

Order of October 1, 2018, as follows:

      (1) The petition to compel Respondents Super Slam Limited and

Ion Tir1ac to submit their claims to arbitration in New York is

granted.

      (2) Respondents Super Slam Limited and Ion Tiriac are hereby

enjoined     from      prosecuting,    directing,        or   participating       in        the

proceedings entitled Super Slam Limited and Ion Tiriac v. Women's

Tennis    Association       and    Steve    Simon,      Action     No.    4422/2017,        now

pending     in   the    District    Court    of   Nicosia     in    Cyprus,    until        the

completion of the arbitration proceedings ordered herein.

      (3)    Petitioners'         motion    for    an    anti-suit         injunction        is

otherwise denied,         with leave to Petitioners to renew the motion

with respect to the Spanish lawsuit                  following the completion of

the limited discovery here approved.

      (4)   Petitioners' motion for discovery from Respondents Super

Slam Limited and Ion Tiriac, limited to the subject of Respondents'

ownership or control of Madrid Trophy Promotion,                         is granted.   13



      (5) Respondents' motion to dismiss is denied.

      The Clerk of the Court is directed to close documents number

4 and 20 on the docket of this case.


;3By consc:-it order dated October 9, 20:8, the Court set a schedule for completion
of this d:scovery. ECF ~o. 33. By order dated October :2, 2018, the Court denied
Respondents' request for cross-discovery. ECF No. 36.

                                            32
     SO ORDERED.

Dated:    New York, NY

          October   !{_,   2018        JED S. RAKOFF, U.S.D.J.




                                  33
